Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 9/26/22.
	Claims 1-3, 5-9, 11-13, 15-19, and 21-23 are pending.
Drawings
The drawings were received on 9/26/22.  These drawings are approved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-7, 11, 15-17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerichow et al., US 2018/0322785, (“Jerichow”) in view of Nassor et al., US 2021/0160323, (“Nassor”), newly cited.
Independent Claims
Regarding independent claim 1, Jerichow teaches the claim limitations “A method at an Intelligent Transportation System (ITS) Entity (see Figs. 2 and 4; the “ITS Entity” reads on e.g., V2X UE 110c), the method comprising: 
receiving a message from a second ITS entity, the message containing a safety assurance indication regarding the second entity (see Fig. 4, step 402 and paragraph nos. 0057 and 0067; the limitation “second ITS entity” reads on the server V2X-AS 150 which transmits a warning message 230 having a trust value to other V2X UEs such as V2X UE 110c; see also paragraph no. 0067 which discloses “a V2X-UE 110 receives a warning message … The warning message also includes a trust value in a trust information parameter field in 404”; the limitation “safety assurance indication” reads on the trust value, and this trust value relates to the trustworthiness of the message from the V2X application server 150 and hence, Jerichow teaches the newly added limitation “regarding the second entity” as that limitation is broadly construed – see e.g., paragraph no. 0057, “The V2X-AS 150 determines a level of trust in the information using the trust value” and paragraph no. 0071, “the trust value may fluctuate between 100% and 0% trustworthiness or accuracy”), and 
performing an action at the ITS entity based on the safety assurance indication” (see Fig. 4, step 408 and paragraph no. 0069; the limitation “an action” reads on the re-evaluation of the received trust value by V2X-UE 110c as disclosed in paragraph no. 0069; alternatively, the limitation “an action” could also read on the V2X-UE 110c determining whether to perform one or more actions based in part on the trust value as disclosed in paragraph no. 0069).
Jerichow does not teach the limitation “within an Authorization Ticket or Authorization Certificate issued by an Authorization Authority” as recited in claim 1.
Nassor teaches this limitation.  See paragraph nos. 0042, 0043, and 0092.  Paragraph no. 0043 discloses “Thanks to this certificate, the receiving ITS can check whether the content of the CPM is allowed by the certificate, and can conclude whether or not it can trust the originating ITS station and the content of the CPM.” Paragraph no. 0092 discloses that this certificate is issued by a certification authority.  The content of the CPM is analogous to the claimed “safety assurance indication regarding the second ITS entity”, see paragraph no. 0043 which discloses that the certificate “includes a Service Specific Permission, SSP, indicating a level of trust … of the originating station.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jerichow by incorporating the teachings of Nassor in order to improve the safety of the V2X system, as suggested by Nassor in paragraph nos. 0041, 0042.  Furthermore, the use of a certificate issued by a certification authority would further increase the security of the V2X system which is well known in the art.
Regarding independent claims 11 and 21, these independent claims are corresponding apparatus and computer readable medium claims of the method claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 11, see Fig. 12, for a “processor” (processing device 1200) and a “communications subsystem” (e.g., Mobile RF Transceiver 1214).
Regarding further independent claim 21, see Fig. 12, for a “computer readable medium” (Memory Device 1202).

Dependent Claims
Regarding claims 5 and 15, see Jerichow, paragraph no. 0055 which discloses that the trust value is associated with a specific warning service.
Regarding claims 6 and 16, Jerichow does not teach but Nassor teaches “wherein the safety assurance indication is encoded in octets for Service Specific Permissions (SSPs)” (see Fig. 7 and paragraph nos. 0180-0190).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jerichow and Nassor by incorporating the additional teachings of Nassor since the use of octets for Service Specific Permissions (SSPs) is well known in the art and such use would allow each bit of the SSP to give a permission for a specific usage of the warning message, as suggested by Nassor in paragraph no. 0182.
Regarding claims 7 and 17, Jerichow teaches the limitations “wherein the message is one of a plurality of messages (see Fig. 8 which shows a V2X-UE 110a receiving a plurality of messages in steps 804 and 806; see also paragraph no. 0052 which discloses “the periodic … alert messages generated by a V2X-UE are transmitted directly to other V2X-UEs”; these periodic alert messages are received by V2X-UE 110c) received at the ITS entity, wherein only messages conveying safety information include the safety assurance indication” (see paragraph no. 0057 which discloses that the warning message 230 conveys safety information and includes the trust value) as recited in each claim.
Claim(s) 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerichow and Nassor as applied to claims 1 and 11 above and further in view of Liu et al., US 2021/0316755, (“Liu”).
Regarding claims 2 and 12, Jerichow does not teach but Liu teaches “wherein the safety assurance indication is at least one of a functional safety assurance level indication and a Safety of the Intended Functionality assurance level indication” (see Fig. 5, boxes 504 and 505 and paragraph nos. 0062-0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jerichow and Nassor by incorporating the teachings of Liu to adequately address system hardware/software failure and/or to address system performance limitations, thereby increasing the safety of the overall system, as suggested by Liu in paragraph nos. 0062 and 0063.
Regarding claims 3 and 13, Jerichow does not teach but Liu teaches “wherein the safety assurance indication is an aggregation of at least two of: a functional safety assurance level indication; a Safety of the Intended Function assurance level indication; and a cybersecurity assurance level indication” (see Fig. 5, box 504 for functional safety and box 505 for safety of the intended function (SOTIF) and both are aggregated since both are used in the same safety system; see also paragraph nos. 0062-0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jerichow and Nassor by incorporating the teachings of Liu to adequately address system hardware/software failure and to address system performance limitations, thereby increasing the safety of the overall system, as suggested by Liu in paragraph nos. 0062 and 0063.
Claim(s) 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerichow and Nassor as applied to claims 1 and 11 above and further in view of Chatterjee et al., US 2013/0030657, (“Chatterjee”).
Regarding claims 8 and 18, Jerichow teaches “mitigating a response at the ITS entity to the message when the safety assurance indication is below the minimum threshold level” (see paragraph no. 0084 which discloses that the V2X-UE 110 may have a policy to not perform an action in response to an incident with a trust value below a predetermined threshold).  And since this is taught, it appears that Jerichow implicitly teaches “responding at the ITS entity to the message when the safety assurance indication is at or above a minimum threshold level” since the above disclosure implies that an action is taken when the trust value is at or above the same predetermined threshold.
Chatterjee teaches the limitation “responding at the ITS entity to the message when the safety assurance indication is at or above a minimum threshold level” more explicitly, see paragraph no. 0076 which discloses that actions are taken at a vehicle if parameter values meet the requirements of the adjusted predetermined thresholds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jerichow and Nassor by incorporating the teachings of Chatterjee to improve the safety of the V2X-UEs by predicating the performance of certain safety actions based on the meeting of a threshold.  Furthermore, this would limit the performance of the certain safety actions which reduces the power requirements of the V2X-UEs.
Regarding claims 9 and 19, Jerichow teaches the limitations “wherein the message contains a plurality of safety assurance indications, and wherein a degree for the mitigating the response is dependent on a number of safety assurance indications below the minimum threshold level” (the “plurality of safety assurance indications” reads on the other trust parameters included in the warning message such as the reporting rate, a time period between reports, etc. as disclosed in paragraph no. 0068; the broadly recited wherein clause “wherein a degree …” limitation reads on paragraph no. 0084 which discloses that the V2X-UE 110 may have a policy to not perform an action in response to an incident with a trust value below a predetermined threshold since the non-performance of an action is based on one (i.e., “a number”) of the trust parameters (i.e., the trust value) being below a predetermined threshold).
Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerichow and Nassor as applied to claims 1 and 11 above, and further in view of Applicant’s Admitted Prior Art as shown in Fig. 2 (“AAPA”) of applicant’s drawings.
Jerichow and Nassor do not teach but the AAPA teaches “wherein the Authorization Ticket is issued by the Authorization Authority based on an independent third party verifying the safety assurance indication” (see Fig. 2 of applicant’s drawings and paragraph no. 0043 of applicant’s specification which discloses “The Enrollment Authority 214 responds … with an AuthorizationValidationResponse message 234 … Message 234 may further include an Assurance Level that applies.  The Authorization Authority 216 may include the Assurance Level, if received, in the Authorization Tickets … that it produces”; the claimed “independent third party” reads on the Enrollment Authority 214) as recited in claims 22 and 23.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jerichow and Nassor by incorporating the teachings of the AAPA to further increase the security of the V2X system by having an Enrollment Authority validate the safety assurance level of the originating ITS station.
Response to Arguments
The drawing objections, 112(b) rejections, and the 101 rejection have been withdrawn in view of applicant’s amendments.
Applicant’s arguments with respect to claim(s) 1, 11, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent that some of the arguments may not be considered moot, these arguments are addressed herein.  Applicant argues, re claim 1, that Jerichow’s information “is not a “safety assurance indication regarding a second ITS entity” as claimed, but rather a collective trust level indicating whether an event can be trusted” (see the paragraph bridging pages 9 and 10 of the amendment).  
This argument is not persuasive.  As explained above in the rejection of claim 1 and amplified herein, the limitation “safety assurance indication” reads on the trust value disclosed in Jerichow, and this trust value relates to the trustworthiness of the message from the V2X application server 150.  Hence, Jerichow teaches the newly added limitation “regarding the second entity” as that limitation is broadly construed under the BRI standard; see e.g., paragraph no. 0057 which discloses “The V2X-AS 150 determines a level of trust in the information using the trust value” and paragraph no. 0071 which discloses “the trust value may fluctuate between 100% and 0% trustworthiness or accuracy”.  Hence, when the receiving UE receives the trust value from the V2X-AS 150, this trust value reflects the trustworthiness of the message sent by the V2X-AS-150.
Applicant’s arguments regarding Nassor, vis a vis claim 4, now canceled, and incorporated in part into claim 1, have been addressed in the new grounds of rejection above.
Applicant’s arguments, as best understood by the examiner, regarding Liu and Chatterjee have been considered but are not deemed persuasive for the reasons given in the above rejections of claims 2-3, 8-9, and 12-13.  In particular, applicant argues, re Liu, that “the skilled person would not look to this reference to send information to a receiving entity” (see the paragraph bridging pages 10 and 11 of the amendment).  However, this argument is not persuasive since applicant has not provided any evidentiary support for this conclusion.  Furthermore, Liu is directed to the same or similar field of endeavor as Jerichow and Nassor and hence, one of ordinary skill in the art would look to this reference for its teachings.
Applicant’s argument, re Chatterjee, fails to establish that Chatterjee does not teach the limitations relied upon in the rejection, and hence, this argument is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/Examiner, Art Unit 2414                                                                                                                                                                                                                                                                                                                                                                                                       
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414